DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DEYONTAY DESHAWN MILES,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2086

                               [May 2, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Joe A. Wild, Judge; L.T. Case No.
312016CF000784A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and LEVINE, JJ., CONCUR.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.